     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

TEXAS ELECTRIC EQUIPMENT                   §
COMPANY, LTD.,                             §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §       CIVIL ACTION NO. _________
                                           §
HARTFORD ACCIDENT AND                      §
INDEMNITY COMPANY,                         §
                                           §
       Defendant.                          §

                    PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Plaintiff Texas Electric Equipment Company, Ltd.

(“TEECO”), by its undersigned counsel, and for its Original Complaint would

respectfully show the Court the following:

                                        I.
                             JURISDICTION AND VENUE

       1.     This Court has original jurisdiction of this civil action pursuant to 28

U.S.C. 1332, in that the matter in controversy exceeds the sum of $75,000, exclusive

of interest and costs, and is between citizens of different states.

       2.     Venue is proper in this district pursuant to 28 USC 1391(b)(2), in that

a substantial part of the events or omissions giving rise to the claims asserted herein

occurred in this district.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 1
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 2 of 22




                                     II.
                             PARTIES AND POLICY

      3.     At all times relevant hereto, TEECO was a limited partnership

organized and existing under the laws of the State of Texas, maintaining its principal

place of business at 9401 Highway 225, La Porte, Texas. As such, TEECO is a

citizen of the State of Texas.

      4.     At all times relevant hereto, Hartford Accident and Indemnity

Company (“Hartford”) was an insurance company organized under the laws of the

State of Connecticut, and licensed to conduct business in the State of Texas. At all

relevant times, including at the time of the filing of this lawsuit, Hartford’s principal

place of business is and has been at 690 Asylum Avenue, Hartford, Connecticut. As

such, Hartford is not a citizen of the State of Texas. Hartford may be served by and

through its registered agent for service of process, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 73136.

                                         III.
                                        FACTS

A.    THE POLICIES ISSUED TO TEECO

      5.     TEECO was the named insured under a series of consecutive

commercial general liability insurance policies issued by Hartford. These insurance

policies   (collectively,    the   “Policies”)     bear    numbers     61UENJA2116,




PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 2
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 3 of 22




61UENHF4859, and 61UENHF4859, and provided continuous coverage to TEECO

from January 1, 2017 thru January 1, 2020.

B.    THE UNDERLYING LIABILITY LAWSUITS AGAINST TEECO

      6.    This insurance coverage action arises out of a chemical fire and

discharge (the “Occurrence”) that occurred on August 31, 2017 at Arkema, Inc.’s

(“Arkema”) plant in Crosby, Texas (the “Arkema facility”). As a result of the

Occurrence, residents of Crosby filed no fewer than nine lawsuits (collectively, the

“Lawsuits”), including:

            a.     Brice Abbott, et al. v. Arkema, Inc., et al., Cause No. 2019-
                   60565, in the 165th District Court of Harris County, Texas;

            b.     Bruce Abbott, et al. v. Arkema, Inc., et al., Cause No. 2019-
                   61602, in the 61st District Court of Harris County, Texas;

            c.     Auzenne, et al. v. Arkema, Inc., et al., Cause No. 2019-60384, in
                   the 129th District Court of Harris County, Texas;

            d.     Barrett, et al. v. Arkema, Inc., et al., Cause No. 2019-41357, in
                   the 333rd District Court of Harris County, Texas;

            e.     Crosby Church, et al. v. Arkema, Inc., et al., Cause No. 2019-
                   61036, in the 113th District Court of Harris County, Texas;

            f.     Deaton , et al. v. Arkema, Inc., et al., Cause No. 2019-58111, in
                   the 189th District Court of Harris County, Texas;

            g.     Graves, et al. v. Arkema, Inc., et al., Cause No. 2017-58465, in
                   the 333rd District Court of Harris County, Texas;

            h.     Graves, et al. v. Arkema, Inc., et al., Cause No. 2019-60480, in
                   the 234th District Court of Harris County, Texas;



PLAINTIFF’S ORIGINAL COMPLAINT                                               PAGE 3
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 4 of 22




             i.     Moran, et al. v. Arkema, Inc., et al., Cause No. 2019-59404, in
                    the 189th District Court of Harris County, Texas;

In each of the Lawsuits, the plaintiffs have named TEECO as a defendant.

      7.     The pleadings in the Lawsuits contain similar factual allegations. The

plaintiffs allege that Arkema, with the assistance of various contractors and

subcontractors, built and operated the Arkema facility. The grounds around the

Arkema facility flooded during Hurricane Harvey, causing electrical failures. As a

result of these electrical failures, the plaintiffs allege that the Arkema facility’s

cooling system failed, causing hazardous chemicals at the plant to explode and

disburse into the air. The plaintiffs allege that they sustained serious bodily injuries

and property damage due to the explosion.

      8.     The plaintiffs in each of the Lawsuits blame the Occurrence on virtually

everyone associated with the Arkema facility. With respect to TEECO, the plaintiffs

in several of the Lawsuits allege that:

             The electrical transformers at the [Arkema facility] were
             negligently designed.           Although the electrical
             transformers were pad mounted, they were not high
             enough off of the ground to be protected against potential
             flooding. Based upon information and belief, when the
             electrical transformers were installed, [TEECO] . . .
             marketed the electrical transformers to be installed without
             considering the relevant topographical and environmental
             concerns of the installation area. Further, there were no
             warnings on the electrical transformers regarding
             installing them in a high-risk flood area.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 4
        Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 5 of 22




                 Even after these electrical transformers were serviced and
                 inspected, especially after previous major rain events such
                 as Hurricane Ike, [TEECO] and/or Utility Defendants
                 never raised or elevated the electrical transformers at the
                 Crosby facility.

See, e.g., Plaintiffs’ Third Amended Petition, filed in Graves v. Centerpoint, at p. 38.

Although TEECO did not install any of the electrical transformers on the existing

pads, the plaintiffs nevertheless allege that TEECO’s delay in placing the electrical

transformers on higher pads (i.e. new pads above floodwaters) was a direct cause of

the explosion.

C.       HARTFORD’S DENIAL OF COVERAGE WITH RESPECT TO THE LAWSUITS

         9.      Shortly after the plaintiffs filed the Lawsuits, TEECO forwarded the

petitions to Hartford, and requested a defense. Hartford denied TEECO’s request.

         10.     Attached as Exhibit A is a copy of Hartford’s denial letter. Hartford’s

denial is based primarily1 on a Pollution Exclusion contained in the Policies. The

Pollution Exclusion provides in pertinent part that liability coverage is not afforded

for::

                 f. (1) “Bodily injury” or “property damage” arising out of
                        the actual, alleged or threatened discharge,
                        dispersal, seepage, migration, release or escape of
                        “pollutants”:



1
         In addition to the Pollution Exclusion, Hartford relies on the Policies’ “Expected of Intended Injury”
exclusion. See Denial Letter at p. 5. In the Lawsuits’ petitions, however, the plaintiffs do not allege that TEECO
intentionally caused any of the damages of which the plaintiffs complain. As such, Hartford’s reliance on this
exclusion is misplaced.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                           PAGE 5
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 6 of 22




                   (a)   At or from any premises, site or location
                         which is or was at any time owned or
                         occupied by, or rented or loaned to, any
                         insured;

                   (b)   At or from any premises, site or location
                         which is or was at any time used by or for any
                         insured or others for the handling, storage,
                         disposal, processing or treatment of waste;

                   (c)   Which are or were at any time transported,
                         handled, stored, treated, disposed of, or
                         processed as waste by or for any insured or
                         any person or organization for whom you
                         may be legally responsible;

                   (d)   At or from any premises, site or location on
                         which any insured or any contractors or
                         subcontractors working directly or indirectly
                         on any insured’s behalf are performing
                         operations;

                   (e)   To the extent that any such "bodily injury" or
                         "property damage" is included in the
                         "products-completed operations hazard".

The term “products – completed operations hazard” is defined in the

Policies as follows:

             19.   "Products-completed operations hazard":

             a.    Includes all "bodily injury" and "property damage"
                   occurring away from premises you own or rent and
                   arising out of "your product" or "your work" except:

                   (1)   Products that are still in your physical
                         possession; or




PLAINTIFF’S ORIGINAL COMPLAINT                                            PAGE 6
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 7 of 22




                   (2)    Work that has not yet been completed or
                          abandoned. However, "your work" will be
                          deemed completed at the earliest of the
                          following times:

                          (a)    When all of the work called for in your
                                 contract has been completed.

                          (b)    When all of the work to be done at the
                                 job site has been completed if your
                                 contract calls for work at more than
                                 one job site.

                          (c)    When that part of the work done at a
                                 job site has been put to its intended use
                                 by any person or organization other
                                 than      another      contractor      or
                                 subcontractor working on the same
                                 project.

             Work that may need service, maintenance, correction,
             repair or replacement, but which is otherwise complete,
             will be treated as completed.

      11.    In the denial letter, Hartford gave very little consideration to whether

the plaintiffs’ damages were included in the “products – completed operations

hazard.” This term does not include damages from work that has not yet been

completed or abandoned. Considering that the plaintiffs complain that TEECO had

not moved the electrical transformers to higher pads prior to Hurricane Harvey, the

plaintiffs clearly indicate that they believe TEECO had the legal duty to do so, and

breached that duty. In light of the fact that the plaintiffs do not allege that TEECO




PLAINTIFF’S ORIGINAL COMPLAINT                                                PAGE 7
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 8 of 22




had completed or abandoned such work at the Arkema facility, Hartford’s reliance

on the pollution exclusion is misplaced.

                                    IV.
                           CONDITIONS PRECEDENT

      12.    Pursuant to Rule 9 of the Federal Rules of Civil Procedure, TEECO

would respectfully show that all conditions precedent have occurred or been

performed.

                                     V.
                              CAUSES OF ACTION

A.    BREACH OF CONTRACT.

      13.    TEECO incorporates by reference the allegations contained above in

paragraphs 6 through 12.

      14.    Hartford entered into valid and enforceable contracts (the Policies) with

TEECO. As such, TEECO has standing to enforce the Policies because it (TEECO)

constitutes an insured and/or a third-party beneficiary under the insurance contracts.

      15.    Hartford’s failure and refusal, as described above, to defend or pay for

the defense of TEECO in the Lawsuits constitutes a material breach of the Policies.

Hartford’s denial of the duty to indemnify TEECO also constitutes a breach of the

insurance contract. Hartford must reimburse TEECO for the reasonable attorney’s

fees incurred in the defense of the Lawsuits, and must also pay all such future fees.




PLAINTIFF’S ORIGINAL COMPLAINT                                                 PAGE 8
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 9 of 22




To the extent a judgment is entered against TEECO, Hartford also must indemnify

TEECO for such judgment.

B.    VIOLATION OF TEXAS INSURANCE CODE UNFAIR SETTLEMENT PRACTICES
      ACT

      16.      With respect to Tejas Specialty’s claim for defense, Hartford:

               a.    Failed to attempt in good faith to effectuate a prompt, fair and
                     equitable settlement of a claim with respect to which the insurer’s
                     liability has become reasonably clear. TEX. INS. CODE § 541.010
                     (a)(2)(A).

               b.    Failed to promptly provide to TEECO a reasonable explanation
                     of the basis in the Policies, in relation to the facts and applicable
                     law, for Hartford’s denial of the claim. TEX. INS. CODE § 541.010
                     (a)(3).

C.    VIOLATION OF PROMPT PAYMENT OF CLAIMS ACT

      17.      Hartford has violated Texas Insurance Code § 542.051 et. seq., also

known as the Prompt Payment of Claims Act. Hartford is liable for the claim (i.e.

reimbursement of TEECO’s defense costs) and had a statutory duty to pay the claim

in a timely manner. Hartford breached the duty by not timely paying the claim after

wrongfully denying it. Hartford’s violation of the Prompt Payment of Claims Act

subjects Hartford to a statutory penalty and reasonable attorneys’ fees, which will

continue to accrue until the claim is fully paid by Hartford. TEX. INS. CODE §

542.060 (a).




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 9
     Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 10 of 22




D.    ATTORNEYS’ FEES

      18.    TEECO was forced to engage legal representation in order to redress

its losses. TEECO is entitled to recover from Hartford its attorneys’ fees arising out

of this coverage dispute under multiple authorities. See TEX. CIV. PRAC. REM. CODE

§ 38.001(8) (statutory basis for recovery of attorney’s fees in breach of contract

case); TEX. INS. CODE § 541.152 (a)(1) (prevailing plaintiff may recover actual

damages, plus court costs and reasonable and necessary attorneys’ fees); TEX. INS.

CODE § 542.060(b) (if insurer is liable under Prompt Payment of Claims Act,

reasonable attorney’s fees shall be taxed as part of the costs).

                                     VI.
                              PRAYER FOR RELIEF

      TEECO respectfully requests judgment against Hartford as follows:

             A.     Declaring that Hartford has a duty to defend TEECO under the
                    Policies in connection with the Lawsuits, and that Hartford
                    breached its contract by wrongfully denying a defense;

             B.     Awarding TEECO reimbursement of all reasonable attorney’s
                    fees and costs incurred by TEECO in defense of the Lawsuits;

             C.     Awarding statutory penalties for Hartford’s unfair settlement
                    practices in violation of Texas Insurance Code § 541.010,
                    including treble damages for this knowing misconduct.

             D.     Awarding TEECO statutory penalty for Hartford’s violation of
                    the Prompt Payment of Claims Act, Texas Insurance Code §
                    542.051;

             E.     Awarding TEECO reasonable and necessary attorney’s fees and
                    expenses incurred in this action;

PLAINTIFF’S ORIGINAL COMPLAINT                                                PAGE 10
    Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 11 of 22




            F.    Awarding TEECO pre-judgment interest, post-judgment interest,
                  and costs of suit;

            G.    Awarding TEECO such other and further relief as the Court may
                  deem appropriate.

                                     Respectfully submitted,

                                     /s/ Mark D. Johnson
                                     Alexander N. Beard
                                     Texas Bar No. 01970000
                                     Mark D. Johnson
                                     Texas Bar No. 10770175

                                     SAUNDERS, WALSH & BEARD
                                     Craig Ranch Professional Plaza
                                     6850 TPC Drive, Suite 210
                                     McKinney, Texas 75070
                                     (214) 919-3555 Telephone
                                     (214) 945-4060 Telecopier
                                     Alex@SaundersWalsh.com
                                     Mark.Johnson@SaundersWalsh.com

                                 ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                         PAGE 11
Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 12 of 22




              EXHIBIT A
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 13 of 22




SCOTT T. GODKIN
Claims Specialist
Strategic Claim Management


The Hartford Financial Services Group
One Hartford Plaza
Hartford, CT 06155
Scott.Godkin@thehartford.com



October 18, 2019

SENT VIA REGULAR MAIL AND VIA EMAIL (ehoerner@teeco.net)

Ed Hoerner
Texas Electric Equipment Co.
PO Box 1378
LaPorte, TX 77572

         Entities Seeking Coverage:         Texas Electric Equipment Co.
                                            HB Diversified, LLC
                                            B&H Diversified, LLC
         Policyholder:                      Texas Electric Equipment Co.
         Policies1:                         Primary Policies
                                            61UENJA2116 (01/01/17 – 01/01/18)
                                            61UENHF4859 (01/01/18 – 01/01/19)
                                            61UENHF4859 (01/01/19 – 01/01/20)
                                            Umbrella Policies
                                            61RHUKK1599 (01/01/17 – 01/01/18)
                                            61RHUHF4392 (01/01/18 – 01/01/19)
                                            61RHUHF4392 (01/01/19 – 01/01/20)
         Lawsuits:                          See Schedule A

Dear Mr. Hoerner:

This letter is in response to the request for coverage tendered on behalf of Texas Electric
Equipment Co. (“Texas Electric”), HB Diversified, LLC (“HB”) and B&H Diversified, LLC
(“B&H”) in connection with the lawsuits listed in Schedule A (hereinafter collectively
“Lawsuits”).2 Please continue to forward correspondence in this matter to my attention.

           I.     THE LAWSUITS



1
  The Hartford issued earlier policies, however these policies would not apply since the Lawsuits involve damage
and injuries that allegedly occurred following Hurricane Harvey in August 2017. If you disagree, please advise.
2
  It is our understanding that HB and B&H have not yet been named in the Diane Deaton, Maria Moran, Crosby
Church, and Bruce Abbott lawsuits.


6461715_1 HHI
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 14 of 22
Ed Hoerner
Texas Electric Co.

The Lawsuits were brought by numerous plaintiffs and each allege the same essential facts, to
wit, that Arkema, Inc.(“Arkema”) owned a facility located within a flood zone in Crosby, Texas,
where it manufactured and stored highly volatile and combustible chemicals. According to the
Lawsuits, uninterruptible electricity and refrigeration systems were required at the facility
because of the highly volatile nature of the chemicals manufactured and stored there—a
volatility which made the chemicals combust if they were not maintained at certain required
temperatures. The Lawsuits allege that in August 2017, Hurricane Harvey struck Crosby and
intensive flooding followed. That flooding allegedly led to the failure of the plant’s electrical and
refrigeration systems which then caused toxic chemicals to ignite and explode, thereby causing
damage and/or injury to nearby residents, many of whom are plaintiffs in the Lawsuits. The
Lawsuits allege that Texas Electric, and in some cases HB and B&H, are liable for the damage to
property and/or injuries suffered by the plaintiffs because they refurbished, repaired, and/or
maintained the TRPD02 Pad Mounted Electrical Transformer, Model No. 00567A68K30A,
Serial No. 966001625 (“TRPD02 Transformer”), at the Arkema Crosby facility. The Lawsuits
allege that TRPD02 Transformer was one of the electrical transformers that provided electricity
to refrigeration systems at issue in the Lawsuits. Further, the Lawsuits allege that Texas Electric,
and in some cases HB and B&H, did not have proper instructions and/or warnings accompanying
its TRPD02 Transformer regarding the installation/placement of the electrical transformer within
a flood zone and/or failed to comply with guidelines, best practices, rules, and/or regulations
regarding the installation/placement and maintenance of its TRPD02 Transformer within a flood
zone. The Lawsuits allege that as a result, Texas Electric’s, and in some cases HB’s and B&H’s
conduct contributed to the failure of the flow of electricity to critical facilities at the Arkema
Crosby facility thereby contributing in causing the plaintiffs’ damages and injuries.

          II.    PRIMARY POLICIES

Hartford Accident and Indemnity Company (“The Hartford”) issued primary policy
61UENJA2116 to Texas Electric for the policy period 01/01/17 – 01/01/18 and primary policy
61UENHF4859 for the policy periods 01/01/18 – 01/01/19 and 01/01/19 – 01/01/20
(collectively, the “Primary Policies”). Please be advised that, under the Primary Policies,
coverage does not exist for the Lawsuits for the reasons set forth below.

As an initial matter, we note that HB and B&H are not listed as named insureds on the Primary
Policy and we have received no information that would establish that they would otherwise
qualify as insureds under the Primary Policy. As such, we must deny coverage for HB and B&H
under the Primary Policy for the Lawsuit. If you have information/documentation you would like
us to review to reevaluate our position with respect to HB and B&H, please provide it to the
undersigned immediately.

The Primary Policies contain the following absolute pollution exclusion, contained in Form
HC21231001, which replaces the pollution exclusions contained in Forms HG00010605 and
HG000109163:


3
 Coverage Form HG00010605 was included in Primary Policy 61UENJA2116 for the policy period 01/01/17 –
01/01/18; Coverage Form HG00010916 was included in Primary Policy 61UENHF4859 for the policy periods
01/01/18 – 01/01/19 and 01/01/19 – 01/01/20.

                                               Page 2 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 15 of 22
Ed Hoerner
Texas Electric Co.

        A. It is agreed that Exclusion f. is replaced by the following:
           f. (1) “Bodily injury” or “property damage” arising out of the actual, alleged or
                  threatened discharge, dispersal, seepage, migration, release or escape of
                  “pollutants”:
                  (a) At or from any premises, site or location which is or was at any time owned
                      or occupied by, or rented or loaned to, any insured;
                  (b) At or from any premises, site or location which is or was at any time used by
                      or for any insured or others for the handling, storage, disposal, processing or
                      treatment of waste;
                  (c) Which are or were at any time transported, handled, stored, treated, disposed
                      of, or processed as waste by or for any insured or any person or organization
                      for whom you may be legally responsible;
                  (e) To the extent that any such "bodily injury" or "property damage" is included
                      in the "products-completed operations hazard".
               (2) Any loss, cost or expense arising out of any:
                  (a) Request, demand, order or statutory or regulatory requirement that any
                      insured or others test for, monitor, clean up, remove, contain, treat, detoxify
                      or neutralize, or in any way respond to, or assess the effects of "pollutants";
                      or
                  (b) Claim or suit by or on behalf of a governmental authority for damages
                      because of testing for, monitoring, cleaning up, removing, containing,
                      treating, detoxifying or neutralizing, or in any way responding to, or
                      assessing the effects of "pollutants".

        B. The last paragraph of Section I - Coverage A (after the exclusions) is replaced by the
           following:
           Exclusions c. through e., and g. through n. do not apply to damage by fire, lightning
           or explosion to premises rented to you or temporarily occupied by you with
           permission of the owner. A separate limit of insurance applies to this coverage as
           described in Section III - Limits Of Insurance.

The Primary Policies include the following or similar definitions found in Form HG000106054:

        SECTION V- DEFINITIONS
        …
        5. "Bodily injury" means physical:
           a. Injury;
           b. Sickness; or
           c. Disease
           sustained by a person and, if arising out of the above, mental anguish or death at any
           time.
           …

4
 Coverage Form HG00010605 was included in Primary Policy 61UENJA2116 for the policy period 01/01/17 –
01/01/18; Coverage Form HG00010916 was included in Primary Policy 61UENHF4859 for the policy periods
01/01/18 – 01/01/19 and 01/01/19 – 01/01/20 and included substantially similar or identical definitions.


                                                Page 3 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 16 of 22
Ed Hoerner
Texas Electric Co.

        18. "Pollutants" mean any solid, liquid, gaseous or thermal irritant or contaminant,
            including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste
            includes materials to be recycled, reconditioned or reclaimed.
        19. "Products-completed operations hazard":
            a. Includes all "bodily injury" and "property damage" occurring away from premises
                you own or rent and arising out of "your product" or "your work" except:
                (1) Products that are still in your physical possession; or
                (2) Work that has not yet been completed or abandoned. However, "your work"
                    will be deemed completed at the earliest of the following times:
                    (a) When all of the work called for in your contract has been completed.
                    (b) When all of the work to be done at the job site has been completed if your
                        contract calls for work at more than one job site.
                    (c) When that part of the work done at a job site has been put to its intended
                        use by any person or organization other than another contractor or
                        subcontractor working on the same project.
                Work that may need service, maintenance, correction, repair or replacement, but
                which is otherwise complete, will be treated as completed.
            b. Does not include "bodily injury" or "property damage" arising out of:
                (1) The transportation of property, unless the injury or damage arises out of a
                    condition in or on a vehicle not owned or operated by you, and that condition
                    was created by the "loading or unloading" of that vehicle by any insured;
                (2) The existence of tools, uninstalled equipment or abandoned or unused
                    materials; or
                (3) Products or operations for which the classification, listed in the Declarations
                    or in a policy schedule, states that products-completed operations are subject
                    to the General Aggregate Limit.
        20. "Property damage" means:
            a. Physical injury to tangible property, including all resulting loss of use of that
                property. All such loss of use shall be deemed to occur at the time of the physical
                injury that caused it; or
            b. Loss of use of tangible property that is not physically injured. All such loss of use
                shall be deemed to occur at the time of the "occurrence" that caused it.
            As used in this definition, computerized or electronically stored data, programs or
            software are not tangible property. Electronic data means information, facts or
            programs:
            a. Stored as or on;
            b. Created or used on; or
            c. Transmitted to or from;
            computer software, including systems and applications software, hard or floppy disks,
            CD-ROMS, tapes, drives, cells, data processing devices or any other media which are
            used with electronically controlled equipment.

The plaintiffs in the Lawsuits allege that Texas Electric, and in some cases HB and B&H,
negligently refurbished, repaired and/or maintained critical electrical transformers at the Arkema
facility. The Lawsuits allege that during and after intensive flooding caused by Hurricane
Harvey, the facility’s electrical and refrigeration systems failed which then caused toxic


                                            Page 4 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 17 of 22
Ed Hoerner
Texas Electric Co.

chemicals to ignite and explode, causing injury and/or damage to the plaintiffs’ persons and their
properties5. The Primary Policies’s pollution exclusions excludes from coverage “bodily injury”
and “property damage” arising out of the actual, alleged or threatened discharge, dispersal,
seepage, migration, release or escape of “pollutants” to the extent that any such "bodily injury"
or "property damage" is included in the "products-completed operations hazard." Accordingly,
we must respectfully advise you that coverage is precluded for the Lawsuits under the Primary
Policies based on the above cited pollution exclusions and The Hartford denies coverage for the
Lawsuits on this basis. If you have any information that you feel would cause us to alter our
position, please immediately submit that information and/or documentation for our review.

The Primary Policies also include the following expected and intended injury exclusion found in
Forms HG00010605 and HG000109166:

        2. Exclusions
           This insurance does not apply to:
        a. Expected Or Intended Injury
           “Bodily injury” or “property damage” expected or intended from the standpoint of the
           insured. This exclusion does not apply to “bodily injury” or “property damage”
           resulting from the use of reasonable force to protect persons or property.

The Hartford hereby denies coverage under the Primary Policies for any “bodily injury” or
“property damage” to the extent that such “bodily injury” or “property damage” was expected or
intended from the standpoint of Texas Electric or any insured.

         III.    UMBRELLA POLICIES

Hartford Casualty Insurance Company and Hartford Accident and Indemnity Company
(hereinafter “The Hartford”)) issued umbrella liability policy 61RHUKK1599 for the policy
period 01/01/17 – 01/01/18 and umbrella liability policy 61RHUHF4392 for the policy periods
01/01/18 – 01/01/19 and 01/01/19 – 01/01/20 to Texas Electric (collectively, the “Umbrella
Policies”). Please be advised that, under the Umbrella Policies, coverage does not exist for the
Lawsuits for the reasons set forth below.

As an initial matter, we note that HB and B&H are not listed as named insureds on the Umbrella
Policies and we have received no information that would establish that they would otherwise
qualify as insureds under the Umbrella Policies. As such, we must deny coverage for HB and
B&H under the Umbrella Policy for the Lawsuit. As stated above, if you have
information/documentation you would like us to review to reevaluate our position with respect to
HB and B&H, please provide it to the undersigned immediately.



5
  The Lawsuits do not allege any causes of action which would fall within the “Personal and Advertising Injury”
coverage of the Primary Policies and therefore the “Personal and Advertising Injury” coverage of the Primary
Policies does not apply.
6
  Coverage Form HG00010605 was included in Primary Policy 61UENJA2116 for the policy period 01/01/17 –
01/01/18; Coverage Form HG00010916 was included in Primary Policy 61UENHF4859 for the policy periods
01/01/18 – 01/01/19 and 01/01/19 – 01/01/20.

                                                   Page 5 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 18 of 22
Ed Hoerner
Texas Electric Co.

Further, the Umbrella Policies would not potentially respond unless and until the underlying
insurance or self-insured retention has been properly exhausted. Notwithstanding this, please be
advised that the Umbrella Policies included the following pollution exclusion in Form
XL000306057:

        B. Exclusions
           This policy does not apply to:
           1. Pollution
              Any obligation:
              a. To pay for the cost of investigation, defense or settlement of any claim or suit
                  against any “insured” alleging actual or threatened injury or damage of any
                  nature or kind to persons or property which arises out of or would not have
                  occurred but for the pollution hazard; or
              b. To pay any “damages”, judgments, settlements, loss, costs or expenses that
                  may be awarded or incurred:
                  i. By reason of any such claim or suit or any such injury or damage; or
                  ii. In complying with any action authorized by law and relating to such injury
                      or damage.
              As used in this exclusion, pollution hazard means an actual exposure or threat of
              exposure to the corrosive, toxic or other harmful properties of any solid, liquid,
              gaseous or thermal:
              a. Pollutants;
              b. Contaminants;
              c. Irritants; or
              d. Toxic substances;
              Including:
              Smoke;
              Vapors;
              Soot;
              Fumes;
              Acids;
              Alkalis;
              Chemicals, and
              Waste materials consisting of or containing any of the foregoing. Waste includes
              materials to be recycled, reconditioned or reclaimed.

                 EXCEPTION
                 This exclusion does not apply:
                 a. To "bodily injury" to any of your "employees" arising out of and in the course
                    of their employment by you; or
                 b. To injury or damage as to which valid and collectible "underlying insurance"
                    with at least the minimum limits shown in the Schedule of Underlying
                    Insurance Policies is in force and applicable to the "occurrence". In such

7
 Policy 61RHUKK1599 for the policy period 01/01/17 – 01/01/18 included coverage Form XL00030605; policy
61RHUHF4392 for the policy periods 01/01/18 – 01/01/19 and 01/01/19 – 01/01/20 include Form XL00030916.
The cited pollution exclusion is identical in Form XL00030605 and XL00030916.

                                               Page 6 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 19 of 22
Ed Hoerner
Texas Electric Co.

                    event, any coverage afforded by this policy for the "occurrence" will be
                    subject to the pollution exclusions of the "underlying insurance" and to the
                    conditions, limits and other provisions of this policy. In the event that
                    "underlying insurance" is not maintained with limits of liability as set forth in
                    the Schedule of Underlying Insurance Policies, coverage under any of the
                    provisions of this exception does not apply.
                    Exception b. does not apply to:
                    "Bodily injury" or "property damage" arising out of the actual, alleged or
                    threatened discharge, dispersal, seepage, migration, release or escape of
                    “pollutants”:
                    (1) That are, or that are contained in any property that is:
                        (a) Being transported or towed by, handled, or handled for movement into,
                            onto or from, any “auto”;
                        (b) Otherwise in the course of transit by or on behalf of the “insured”; or
                        (c) Being stored, disposed of, treated or processed in or upon any “auto”:
                    (2) Before the "pollutants" or any property in which the "pollutants" are
                        contained are moved from the place where they are accepted by the
                        "insured" for movement into or onto any "auto"; or
                    (3) After the "pollutants" or any property in which the "pollutants" are
                        contained are moved from any "auto" to the place where they are finally
                        delivered, disposed of or abandoned by the "insured".
                    Paragraph (1) above does not apply to lubricants, fluids, exhaust gases or
                    other similar "pollutants" that are needed for or result from the normal
                    electrical, hydraulic or mechanical functioning of an "auto", covered by the
                    "underlying insurance" or its parts, if:
                    a. The "pollutants" escape, seep, migrate, or are discharged or released
                        directly from an "auto" part designed by its manufacturer to hold, store,
                        receive or dispose of such "pollutants"; and
                    b. The “bodily injury,’ “property damage” or “covered pollution cost or
                        expense” does not arise out of the operation of any following equipment:
                        i. Air compressors, pumps and generators, including spraying, welding,
                            building cleaning, geophysical exploration, lighting or well servicing
                            equipment; and
                        ii. Cherry pickers and similar devices mounted on automobile or truck
                            chassis and used to raise or lower workers.
                 Paragraphs (2) and (3) above do not apply to "accidents" that occur away from
                 premises owned by or rented to an "insured" with respect to "pollutants" not in or
                 upon an "auto" covered by the "underlying insurance" if:
                    a. The "pollutants" or any property in which the "pollutants" are contained
                        are upset, overturned or damaged as a result of the maintenance or use of
                        the “auto”, and
                    b. The discharge, dispersal, seepage, migration, release or escape of the
                        "pollutants" is caused directly by such upset, overturn or damage.

The plaintiffs in the Lawsuits allege that Texas Electric, and in some cases HB and B&H,
negligently refurbished, repaired and/or maintained critical electrical transformers at the Arkema


                                              Page 7 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 20 of 22
Ed Hoerner
Texas Electric Co.

facility. The plaintiffs allege that during and after intensive flooding caused by Hurricane
Harvey, the facility’s electrical and refrigeration systems failed which then caused toxic
chemicals to ignite and explode, causing bodily injury and/or property damage to the plaintiffs in
the Lawsuits. The Umbrella Policies’ pollution exclusions exclude from coverage the cost of
investigation, defense or settlement of any claim or suit against any “insured” alleging actual or
threatened injury or damage of any nature or kind to persons or property which arises out of or
would not have occurred but for the pollution hazard, defined to include the harmful properties
of toxic substances including chemicals. Accordingly, we must respectfully advise you that
coverage is precluded for the Lawsuits under the Umbrella Policies based on the above cited
pollution exclusion and The Hartford denies coverage on this basis.

The Umbrella Policies also include the following exclusion found in Forms XL00030605 and
XL00030916:

        This policy does not apply to:
…
        14. “Bodily injury” or “property damage” expected or intended from the standpoint of the
            insured.
            This exclusion does not apply to “bodily injury” or “property damage” resulting from
            the use of reasonable force to protect persons or property.

In addition to the foregoing, The Hartford hereby denies coverage for any “bodily injury” or
“property damage” under the Umbrella Policies to the extent that such “bodily injury” or
“property damage” was expected or intended from the standpoint of Texas Electric or any
insured.


         IV.     GENERAL RESERVATIONS

This communication is not intended to be and should not be construed as an exhaustive listing of
all policy terms and conditions that may apply to this matter. The Hartford hereby reserves all its
rights, positions and defenses in the matter. Neither this communication, nor any prior or
subsequent communications, should be construed as a waiver of any rights, positions or defenses
held by The Hartford.

The Hartford reserves the right to supplement and/or to amend its coverage positions should facts
and circumstances indicate the need to do so. If there is any information or documentation that
you would like us to consider, please immediately bring the same to my attention. Also, should
you have any questions regarding the foregoing and/or should you wish to discuss this matter in
general, please do not hesitate to contact me.

Sincerely,




                                            Page 8 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 21 of 22
Ed Hoerner
Texas Electric Co.

Scott T. Godkin
Strategic Claim Management
The Hartford Financial Services Group, Inc.
One Hartford Plaza | (T-14-CO)
Hartford, Connecticut 06155
(860) 547-4814
Scott.godkin@thehartford.com

cc:     John Dorsa (Via email only: johndorsa@pdq.net)
        Wes Kurtz (email only: wkurtz@pathfinderlld.com)




                                         Page 9 of 10
      Case 4:20-cv-00316 Document 1 Filed on 01/28/20 in TXSD Page 22 of 22
Ed Hoerner
Texas Electric Co.

                                           Schedule A

        Pelton Ray Barrett, et al. v. Arkema, Inc., et al.
        Cause No. 2019-43157, District Court, Harris County, TX

        Maria Moran, et al. v. Arkema, Inc., et al.
        Cause No. 2019-59404, District Court, Harris County, TX

        Diane M. Deaton, et al., v. Arkema, Inc., et al.
        Cause No. 2019-58111 District Court, Harris County, TX

        Crosby Church, A Fellowship of Believers, Inc. v. Arkema, Inc., et al.
        Cause No. 2019-61036 District Court, Harris County, TX

        Christy Graves, et al. v. Centerpoint Energy Inc., et al.
        Cause No. 2019-60480 District Court, Harris County, TX

        Bruce and Theresa Abbott, et al. v. Centerpoint Energy, Inc., et al.
        Cause No. 2019-61602 District Court, Harris County, TX

        Brice Abbott, Jr., et al. v. Arkema, Inc., et al.
        Cause No. 2019-60565 District Court, Harris County, TX

        Valerie Auzenne, et al. v. Arkema, Inc., et al.
        Cause No. 2019-60384 District Court, Harris County, TX

        Cristy Graves, et al. v. Arkema, Inc., et al.
        Cause No. 2017-58465 District Court, Harris County, TX




                                            Page 10 of 10
